Exhibit 99.1 INDEX TO FINANCIAL STATEMENTS ZHIDALI INDUSTRIAL CO., LTD. (a development stage company) CONSOLIDATED FINANCIAL STATEMENTS INDEX PAGE CONSOLIDATED FINANCIAL STATEMENTS REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM F-2 CONSOLIDATED BALANCE SHEETS AT DECEMBER 31, 2 F-3 CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME FOR THE YEAR ENDED DECEMBER 31, 2, 2008 (INCEPTION) TO DECEMBER 31, 2 31, 2009 F-4 CONSOLIDATED STATEMENT OF CHANGES IN SHAREHOLDERS’ EQUITY FOR THE PERIOD FROM JANUARY 28, 2008 (INCEPTION) TO DECEMBER 31, 2009 F-5 CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE YEAR ENDED DECEMBER 31, 2, 2008 (INCEPTION) TO DECEMBER 31, 2, 2009 F-6 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS F-7 F-1 Report of Independent Registered Public Accounting Firm To the Board of Directors Zhidali Industrial Co., Ltd. (a development stage company) Teng Zhou, Shandong Province, PRC We have audited the accompanying consolidated balance sheets of Zhidali Industrial Co., Ltd. (a development stage company) as of December 31, 2009 and 2008, and the related consolidated statements of operations and other comprehensive income, shareholders' equity and cash flows for the year ended December 31, 2009, the period from January 28, 2008 (inception) to December 31, 2008 and the period from January 28, 2008 (inception) to December 31, 2009.These consolidated financial statements are the responsibility of Zhidali Industrial Co., Ltd.’s management. Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform an audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Zhidali Industrial Co., Ltd., as of December 31, 2009 and 2008, and the results of its operations and other comprehensive income and its cash flows for the year ended December 31, 2009, the period from January 28, 2008 (inception) to December 31, 2008 and the period from January 28, 2008 (inception) to December 31, 2009 in conformity with accounting principles generally accepted in the United States of America. The accompanying consolidated financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 3 to the consolidated financial statements, the Company has negative working capital, no sources of recurring revenue and has generated cumulative net losses and negative cash flows from operations, which raises substantial doubt about its ability to continue as a going concern. Management’s plans regarding those matters are also described in Note 3. The consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ GBH CPAs, PC GBH CPAs, PC www.gbhcpas.com Houston, Texas February 11, 2011 F-2 Zhidali Industrial Co., Ltd. (a development stage company) Consolidated Balance Sheets (U.S. Dollars) December 31, December 31, Assets Current Assets Cash and cash equivalents $ $ Due from related party - Prepaid expenses Other current assets Total current assets Property and equipment, net Prepayments for fixed assets and construction-in-progress Land use right, net - Total Assets $ $ Liabilities and Shareholders' Equity Current Liabilities Accounts payable and accrued expenses $ $ Notes payable - Land use right obligation - Due to related party Total Liabilities Commitments and contingencies - - Shareholders' Equity Common stock, $1 par value, 50,000 shares authorized; 50,000 shares issued and outstanding as of December 31, 2009 and 2008 Additional paid-in capital Statutory reserves - - Accumulated other comprehensive income Deficit accumulated during the development stage ) ) Total Shareholders' Equity Total Liabilities and Shareholders' Equity $ $ See accompanying notes to the consolidated financial statements. F-3 Zhidali Industrial Co., Ltd. (a development stage company) Consolidated Statements of Operations and Other Comprehensive Income For the Year Ended December 31, 2009 and for the Periods from January 28, 2008 (Inception) to December 31, 2008 and December 31, 2009 (U.S. Dollars) FortheYearEnded From Inception to From Inception to December 31, December 31, December 31, Revenues $
